PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/999,654
Filing Date: 21 Aug 2020
Appellant(s): Disney Enterprises, Inc.



__________________
Farshad Farjami
Reg. No. 41,014
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Broberg et al. (U.S. Patent Application Publication 2020/0106831) in view of He et al. (U.S. Patent Application Publication 2020/0275156).
Regarding claim 1, Broberg et al. discloses a system comprising: a computing platform including a hardware processor and a system memory (Fig. 1); a software code stored in the system memory (Fig. 1); the hardware processor configured to execute the software code to: receive, from a user device of a user, a content selection input identifying an audio-video (AV) content selected by the user (Figs. 1 and 3; paragraph [0009] – the content may be formatted and identified, and then transmitted “on the fly” or upon request from the terminal or user; paragraph [0012] – the terminal 16 may include a display or other output through which the content may be rendered – the terminal may include a user interface or other feature to facilitate interacting with a user thereof, such as to facilitate selection of the content and/or versions of the content as contemplated by the present invention); determine a user preferred playback mode for a core video component of the AV content, wherein determining uses at least one of (x) a media consumption profile of the user, (y) a playback mode selection input received from the user device, or (z) a playback mode supported by the user device (Fig. 3; paragraph [0011] – versions specifically formatted to a particular type of terminal 16 or user preference; paragraph [0023] – block 56 relates to selecting one of the available versions of the content for rendering – the terminal 16 may process the version references, or data associated therewith, to generate a user interface that explains the available version in a manner sufficient to facilitate user selection – optionally, the versions presented to the user may be limited to those compatible with the user’s current terminal 16 – the user may select the available version from a user interface; paragraph [0024] – optionally, the selected version may be automatically determined by the terminal 16 and/or the resource server 18 based on preferences of the user, viewing habits, parental controls, device capabilities or limitations or other automated processes set by the user or other individual in control of the terminal 16 – for example, the users viewing habits may be used to indicate a preference for viewing an HD version when available over an SD version of the content, English over French, or preference for parental control version during daytime hours); obtain a media package containing a plurality of versions of the core video component of the AV content and a metadata identifying a default playback mode for the core video component, wherein at least one of the plurality of versions of the core video component has a unique video characteristic (Fig. 2; paragraph [0015] – the IDs associated with each version of available content may be referred to as version IDs – the resource server 18 may be configured to relate available versions with unique version IDs in order to facilitate the delivery thereof); and stream the AV content to the user device using: the user preferred playback mode, when the plurality of versions of the core video component include a version of the core video component corresponding to the user preferred playback mode, or the default playback mode, when the plurality of versions of the core video component do not include the version of the core video component corresponding to the user preferred playback mode (Fig. 3; paragraph [0025] – block 58 relates to rendering the selected version of the content at the terminal 16 – this may include the terminal 16 issuing a delivery request to the content source 12 identified to be supporting delivery of the desired version – the appropriate content source 12 may be identified from a decoding of the version ID related with the desired version and/or specified within messaging from the resource server 18).  However, Broberg et al. fails to explicitly disclose user profiles for storing the user’s preferences.
Referring to the He et al. reference, He et al. discloses a system comprising: user profiles for storing the user’s preferences (paragraphs [0071]-[0074] – user profiles and preferences – the customization module 704 may compare the rating information with a customization policy - the customization policy may be defined based on a user’s preferences, which may include a user’s profile (e.g., the age of the user) and/or any information indicative of the type of content that is preferred by or suitable for the user – the rating information in the metadata may indicate the rating(s) of frames, segments, periods of content, spatial regions, and/or viewports within a time duration).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used user profiles for storing the user’s preferences as disclosed by He et al. in the system disclosed by Broberg et al. in order to maintain different user preferences for multiple users using the same device.
Regarding claim 2, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the hardware processor is further configured to execute the software code to: receive a login input from the user device of the user (He et al.: paragraph [0073] – the user can select their profile or, for example, the biometric verification capabilities of the device may be used to identify the user and link to otherwise access that users respective personal profile and/or preferences); and access, using the login input, the media consumption profile of the user (Broberg et al.: Fig. 3; paragraph [0011] – versions specifically formatted to a particular type of terminal 16 or user preference; paragraph [0023] – block 56 relates to selecting one of the available versions of the content for rendering – the terminal 16 may process the version references, or data associated therewith, to generate a user interface that explains the available version in a manner sufficient to facilitate user selection – optionally, the versions presented to the user may be limited to those compatible with the user’s current terminal 16 – the user may select the available version from a user interface; paragraph [0024] – optionally, the selected version may be automatically determined by the terminal 16 and/or the resource server 18 based on preferences of the user, viewing habits, parental controls, device capabilities or limitations or other automated processes set by the user or other individual in control of the terminal 16 – for example, the users viewing habits may be used to indicate a preference for viewing an HD version when available over an SD version of the content, English over French, or preference for parental control version during daytime hours; He et al.: paragraphs [0071]-[0074] – user profiles and preferences – the customization module 704 may compare the rating information with a customization policy - the customization policy may be defined based on a user’s preferences, which may include a user’s profile (e.g., the age of the user) and/or any information indicative of the type of content that is preferred by or suitable for the user – the rating information in the metadata may indicate the rating(s) of frames, segments, periods of content, spatial regions, and/or viewports within a time duration).
Regarding claim 3, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein each of the plurality of versions of the core video component share a same media identifier (Broberg et al.: Fig. 2; paragraphs [0011]-[0016] – the resource server 18 may be operable with studios and other originators of the content to facilitate registering the content and identifying versions of the content to which IDs may be associated, such as in cooperation with Entertainment ID Registry (EIDR) or ISAN – the IDs associated with each version of available content may be referred to as version IDs).
Regarding claim 4, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the same media identifier comprises an Entertainment Identifier Registry identification (EIDR ID) (Broberg et al.: Fig. 2; paragraphs [0011]-[0016] – the resource server 18 may be operable with studios and other originators of the content to facilitate registering the content and identifying versions of the content to which IDs may be associated, such as in cooperation with Entertainment ID Registry (EIDR) or ISAN – the IDs associated with each version of available content may be referred to as version IDs).
Regarding claim 5, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of versions of the core video component share a same timecode and a same audio track included in the media package (Broberg et al.: Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content; He et al.: Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information that will be shared amongst the components in order for the video and/or audio to be played back flawlessly).
Regarding claim 6, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of versions of the core video component share a same descriptive metadata and a same set of subtitles included in the media package (Broberg et al.: Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content; He et al.: Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly).
Regarding claim 7, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the unique video characteristic of the at least one of the plurality of versions of the core video component comprises at least one of an aspect ratio, a coloration, a pixel density, or a dynamic range of the at least one version of the core video component (Broberg et al.: Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content; He et al.: Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly).
Regarding claim 8, Broberg et al. discloses a method for use by a system including a computing platform having a hardware processor and a system memory storing a software code, the method comprising: receiving from a user device of a user, by the software code executed by the hardware processor, a content selection input identifying an audio-video (AV) content selected by the user (Figs. 1 and 3; paragraph [0009] – the content may be formatted and identified, and then transmitted “on the fly” or upon request from the terminal or user; paragraph [0012] – the terminal 16 may include a display or other output through which the content may be rendered – the terminal may include a user interface or other feature to facilitate interacting with a user thereof, such as to facilitate selection of the content and/or versions of the content as contemplated by the present invention); determining, by the software code executed by the hardware processor, a user preferred playback mode for a core video component of the AY content, wherein determining uses at least one of (x) a media consumption profile of the user, (y) a playback mode selection input received from the user device, or (z) a playback mode supported by the user device (Fig. 3; paragraph [0011] – versions specifically formatted to a particular type of terminal 16 or user preference; paragraph [0023] – block 56 relates to selecting one of the available versions of the content for rendering – the terminal 16 may process the version references, or data associated therewith, to generate a user interface that explains the available version in a manner sufficient to facilitate user selection – optionally, the versions presented to the user may be limited to those compatible with the user’s current terminal 16 – the user may select the available version from a user interface; paragraph [0024] – optionally, the selected version may be automatically determined by the terminal 16 and/or the resource server 18 based on preferences of the user, viewing habits, parental controls, device capabilities or limitations or other automated processes set by the user or other individual in control of the terminal 16 – for example, the users viewing habits may be used to indicate a preference for viewing an HD version when available over an SD version of the content, English over French, or preference for parental control version during daytime hours); obtaining, by the software code executed by the hardware processor, a media package containing a plurality of versions of the core video component of the AV content and a metadata identifying a default playback mode for the core video component, wherein at least one of the plurality of versions of the core video component has a unique video characteristic (Fig. 2; paragraph [0015] – the IDs associated with each version of available content may be referred to as version IDs – the resource server 18 may be configured to relate available versions with unique version IDs in order to facilitate the delivery thereof); and streaming, by the software code executed by the hardware processor, the AV content to the user device using: the user preferred playback mode, when the plurality of versions of the core video component include a version of the core video component corresponding to the user preferred playback mode, or the default playback mode, when the plurality of versions of the core video component do not include the version of the core video component corresponding to the user preferred playback mode(Fig. 3; paragraph [0025] – block 58 relates to rendering the selected version of the content at the terminal 16 – this may include the terminal 16 issuing a delivery request to the content source 12 identified to be supporting delivery of the desired version – the appropriate content source 12 may be identified from a decoding of the version ID related with the desired version and/or specified within messaging from the resource server 18).  However, Broberg et al. fails to explicitly disclose user profiles for storing the user’s preferences.
Referring to the He et al. reference, He et al. discloses a method comprising: user profiles for storing the user’s preferences (paragraphs [0071]-[0074] – user profiles and preferences – the customization module 704 may compare the rating information with a customization policy - the customization policy may be defined based on a user’s preferences, which may include a user’s profile (e.g., the age of the user) and/or any information indicative of the type of content that is preferred by or suitable for the user – the rating information in the metadata may indicate the rating(s) of frames, segments, periods of content, spatial regions, and/or viewports within a time duration).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used user profiles for storing the user’s preferences as disclosed by He et al. in the method disclosed by Broberg et al. in order to maintain different user preferences for multiple users using the same device.
Regarding claim 9, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 8 including that the method further comprises: receiving, by the software code executed by the hardware processor, a login input from the user device of the user (He et al.: paragraph [0073] – the user can select their profile or, for example, the biometric verification capabilities of the device may be used to identify the user and link to otherwise access that users respective personal profile and/or preferences); and accessing, by the software code executed by the hardware processor and using the login input, the media consumption profile of the user (Broberg et al.: Fig. 3; paragraph [0011] – versions specifically formatted to a particular type of terminal 16 or user preference; paragraph [0023] – block 56 relates to selecting one of the available versions of the content for rendering – the terminal 16 may process the version references, or data associated therewith, to generate a user interface that explains the available version in a manner sufficient to facilitate user selection – optionally, the versions presented to the user may be limited to those compatible with the user’s current terminal 16 – the user may select the available version from a user interface; paragraph [0024] – optionally, the selected version may be automatically determined by the terminal 16 and/or the resource server 18 based on preferences of the user, viewing habits, parental controls, device capabilities or limitations or other automated processes set by the user or other individual in control of the terminal 16 – for example, the users viewing habits may be used to indicate a preference for viewing an HD version when available over an SD version of the content, English over French, or preference for parental control version during daytime hours; He et al.: paragraphs [0071]-[0074] – user profiles and preferences – the customization module 704 may compare the rating information with a customization policy - the customization policy may be defined based on a user’s preferences, which may include a user’s profile (e.g., the age of the user) and/or any information indicative of the type of content that is preferred by or suitable for the user – the rating information in the metadata may indicate the rating(s) of frames, segments, periods of content, spatial regions, and/or viewports within a time duration).
Regarding claim 10, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein each of the plurality of versions of the core video component share a same media identifier (Broberg et al.: Fig. 2; paragraphs [0011]-[0016] – the resource server 18 may be operable with studios and other originators of the content to facilitate registering the content and identifying versions of the content to which IDs may be associated, such as in cooperation with Entertainment ID Registry (EIDR) or ISAN – the IDs associated with each version of available content may be referred to as version IDs).
Regarding claim 11, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claims 8 and 10 including that wherein the same media identifier comprises an Entertainment Identifier Registry identification (EIDR ID) (Broberg et al.: Fig. 2; paragraphs [0011]-[0016] – the resource server 18 may be operable with studios and other originators of the content to facilitate registering the content and identifying versions of the content to which IDs may be associated, such as in cooperation with Entertainment ID Registry (EIDR) or ISAN – the IDs associated with each version of available content may be referred to as version IDs).
Regarding claim 12, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the plurality of versions of the core video component share a same timecode and a same audio track included in the media package (Broberg et al.: Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content; He et al.: Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly).
Regarding claim 13, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the plurality of versions of the core video component share a same descriptive metadata and a same set of subtitles included in the media package (Broberg et al.: Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content; He et al.: Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly).
Regarding claim 14, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the unique video characteristic of the at least one of the plurality of versions of the core video component comprises at least one of an aspect ratio, a coloration, a pixel density, or a dynamic range of the at least one version of the core video component (Broberg et al.: Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content; He et al.: Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly).
Regarding claim 15, Broberg et al. discloses a computer-readable non-transitory storage medium having a media package enabling media playback selection stored thereon, the media package comprising: an audio-video (AV) content including a plurality of versions of a core video component, each one of the plurality of versions of the core video component having a unique video characteristic (Fig. 2; paragraph [0015] – the IDs associated with each version of available content may be referred to as version IDs – the resource server 18 may be configured to relate available versions with unique version IDs in order to facilitate the delivery thereof); a metadata identifying a default playback mode of the core video component, the default playback mode corresponding to one of the plurality of versions of the core video component (Fig. 2; paragraph [0015] - discloses the IDs associated with each version of available content may be referred to as version IDs - the resource server 18 may be configured to relate available versions with unique version IDs in order to facilitate the delivery thereof – Fig. 2 illustrates version charts 24, 26 generated by the resource server 18 in accordance with one non-limiting aspect of the present invention - the version charts 24, 26 may be stored within a relational or hierarchical database/computer-readable medium 28 of the resource server 18; paragraph [0020] - the available versions of the content may be determined based on a relationship associated with the first version ID - the terminal may determine the available content versions by decoding the first version ID relative to a pre-defined set of rules in order to facilitate self-identification of other versions of the content available for delivery solely from the one known version ID, or the abstract content ID or through direct communication with the resource server 18); and at least one media content asset shared by the plurality of versions of the core video component (Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content); wherein the plurality of core video components share a same media identifier (Fig. 2; paragraphs [0011]-[0016] – the resource server 18 may be operable with studios and other originators of the content to facilitate registering the content and identifying versions of the content to which IDs may be associated, such as in cooperation with Entertainment ID Registry (EIDR) or ISAN – the IDs associated with each version of available content may be referred to as version IDs).  However, Broberg et al. fails to explicitly disclose each one of the plurality of versions of the core video component having a different aspect ratio than another one of the plurality of versions of the core video component; and sharing features.
Referring to the He et al. reference, He et al. discloses a method comprising: each one of the plurality of versions of the core video component having a different aspect ratio than another one of the plurality of versions of the core video component (Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly); and sharing features amongst videos (Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have shared features amongst videos as disclosed by He et al. in the method disclosed by Broberg et al. in order to easily play back the video flawlessly.
Regarding claim 16, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the same media identifier comprises an Entertainment Identifier Registry identification (Broberg et al.: Fig. 2; paragraphs [0011]-[0016] – the resource server 18 may be operable with studios and other originators of the content to facilitate registering the content and identifying versions of the content to which IDs may be associated, such as in cooperation with Entertainment ID Registry (EIDR) or ISAN – the IDs associated with each version of available content may be referred to as version IDs).
Regarding claim 17, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the at least one media content asset shared by the plurality of versions of the core video component comprise a same timecode and a same audio track included in the media package (Broberg et al.: Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content; He et al.: Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly).
Regarding claim 18, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the at least one media content asset shared by the plurality of versions of the core video component comprise a same descriptive metadata and a same set of subtitles included in the media package (Broberg et al.: Fig. 2 – one version of the video and/or audio content easily replaces another version of the video and/or audio content while sharing certain features of the original content; He et al.: Fig. 2; Fig. 7; paragraph [0022] – accessing video segments in an adaptive manner during streaming sessions; paragraph [0023] – an Adaption Set may represent a set of encoded versions of one or several media content components sharing one or more identical properties, which may include language, media type, picture aspect ratio, role, accessibility, viewpoint, and/or rating property; paragraph [0047] - a customized VR experience may be provided by defining one or more content classifications of features that may exist in the 360-degree content – the features may be audio and/or video features (e.g., vulgar or offensive words and/or scenes with violence, substance abuse, nudity, sexual content, etc.) – metadata may be generated to include classifications to define or classify the features, their spatial location(s) and/or timing(s) – the metadata may be store and transmitted in a timed metadata track and/or a lookup table; it is well-known to have videos and/or audio be altered according to the user’s preferences, wherein certain information will be shared amongst the components in order for the video and/or audio to be played back flawlessly).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broberg et al. in view of He et al. as applied to claim 15 above, and further in view of Giladi et al. (U.S. Patent Application Publication 2020/0252663).
Regarding claims 19 and 20, Broberg et al. in view of He et al. discloses all of the limitations as previously discussed with respect to claim 15, but fails to explicitly disclose wherein each one of the plurality of versions of the core video component has a different dynamic range than another one of the plurality of versions of the core video component; and wherein each one of the plurality of versions of the core video component has a different pixel density than another one of the plurality of versions of the core video component.
Referring to the Giladi et al. reference, Giladi et al. discloses a method comprising: a plurality of versions of the core video component (Fig. 1; paragraph [0020] – the encoder 110 may be configured to encode multiple versions of the content segment, such as a version of the content segment at a plurality of resolutions (e.g., 480p, 720p, 1080p, etc.) which may be packaged by the packager 112); wherein each one of the plurality of versions of the core video component has a different dynamic range than another one of the plurality of versions of the core video component (Fig 1; paragraph [0027] – the one or more encoding characteristics may additionally or alternatively comprise a segment duration, a non-reference visual quality metric of the segment, a full-reference visual quality metric of the segment, etc. – the visual quality metrics of the content segment may indicate a quality of the segment in cases of different pixel densities of the display device (e.g., pixel density of a 1080p phone vs 1080p 40-inch TV); paragraph [0028] – the one or more encoding characteristics of the first content segment may be determined based on information associated with the first content segment, such as size of a prior segment within the content asset, properties of the content segment representation such as a resolution, a bit depth, a dynamic range, and a frame rate of the content segment, and/or one or more other content characteristics including but not limited to a non-reference indication of visual quality of the contribution (source) version of the first content segment (including an indication of artefacts like blockiness)); and wherein each one of the plurality of versions of the core video component has a different pixel density than another one of the plurality of versions of the core video component (Fig 1; paragraph [0027] – the one or more encoding characteristics may additionally or alternatively comprise a segment duration, a non-reference visual quality metric of the segment, a full-reference visual quality metric of the segment, etc. – the visual quality metrics of the content segment may indicate a quality of the segment in cases of different pixel densities of the display device (e.g., pixel density of a 1080p phone vs 1080p 40-inch TV); paragraph [0028] – the one or more encoding characteristics of the first content segment may be determined based on information associated with the first content segment, such as size of a prior segment within the content asset, properties of the content segment representation such as a resolution, a bit depth, a dynamic range, and a frame rate of the content segment, and/or one or more other content characteristics including but not limited to a non-reference indication of visual quality of the contribution (source) version of the first content segment (including an indication of artefacts like blockiness)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided different dynamic ranges and/or different pixel densities as part of the characteristics of the different resolutions as disclosed by Giladi et al. in the method disclosed by Broberg et al. in view of He et al. in order characterize the different resolutions.

(3) Response to Argument
A.	Claims 1-20 are Patentably Distinguishable over Broberg in view of He.
The Appellant argues that Broberg in view of He fails to disclose, teach, or suggest “obtain a media package containing a plurality of versions of the core video component of the AV content and a metadata identifying a default playback mode for the core video component,” as recited in independent claim 1, and analogously recited by independent claim 8.  The Examiner respectfully disagrees.  Broberg et al. discloses that the IDs associated with each version of available content may be referred to as version IDs.  The resource server 18 may be configured to relate available versions with unique version IDs in order to facilitate the delivery thereof. Fig. 2 illustrates version charts 24, 26 generated by the resource server 18 in accordance with one non-limiting aspect of the present invention. The version charts 24, 26 may be stored within a relational or hierarchical database/computer-readable medium 28 of the resource server 18 (paragraph [0015]). Furthermore, Broberg et al. discloses that the available versions of the content may be determined based on a relationship associated with the first version ID. The terminal may determine the available content versions by decoding the first version ID relative to a pre-defined set of rules in order to facilitate self-identification of other versions of the content available for delivery solely from the one known version ID, or the abstract content ID or through direct communication with the resource server 18.  Each piece of content available, or capable, for delivery from the content source 12 or other content sources associated with the terminal 18 may be associated with a content title, e.g., “Content #1” and “Content #2”.  At this level Content #1 and Content #2 may represent the abstract idea of the content and may be referred to with a version/abstract ID.  Each version of each piece of content available for transmission may be associated with a version reference, e.g., “Version #1”, “Version #2”, etc. (paragraph [0020]).  All of this information is obtained between the content source 12 and a resource server 18.  While these two components are being shown separately in Fig. 1, the present invention fully contemplates the content source 12 and/or resource server 18 being part of or otherwise associated with the same entity (paragraph [0014]).  Furthermore, the media package would include the content and version charts, which would be part of the metadata.  While Broberg et al. does not use the term “default”, the default playback mode would be determined based on the pre-defined set of rules and/or the version charts 24, 26 that may be stored within a relational or hierarchical database. For example, the root node of the hierarchical database would be the default playback mode.  Therefore, when the claim is given its broadest reasonable interpretation Broberg et al. meets the claimed limitations.  
The Appellant also argues that Broberg in view of He fails to disclose, teach, or suggest “a plurality of versions of a core video component” and “metadata identifying a default playback mode of the core video component, the default playback mode corresponding to one of the plurality of versions of the core video component,” as recited by independent claim 15.  The Examiner respectfully disagrees.  Broberg et al. discloses that the IDs associated with each version of available content may be referred to as version IDs.  The resource server 18 may be configured to relate available versions with unique version IDs in order to facilitate the delivery thereof. Fig. 2 illustrates version charts 24, 26 generated by the resource server 18 in accordance with one non-limiting aspect of the present invention. The version charts 24, 26 may be stored within a relational or hierarchical database/computer-readable medium 28 of the resource server 18 (paragraph [0015]). Furthermore, Broberg et al. discloses that the available versions of the content may be determined based on a relationship associated with the first version ID. The terminal may determine the available content versions by decoding the first version ID relative to a pre-defined set of rules in order to facilitate self-identification of other versions of the content available for delivery solely from the one known version ID, or the abstract content ID or through direct communication with the resource server 18.  Each piece of content available, or capable, for delivery from the content source 12 or other content sources associated with the terminal 18 may be associated with a content title, e.g., “Content #1” and “Content #2”.  At this level Content #1 and Content #2 may represent the abstract idea of the content and may be referred to with a version/abstract ID.  Each version of each piece of content available for transmission may be associated with a version reference, e.g., “Version #1”, “Version #2”, etc. (paragraph [0020]).  Each version would be a different version of the core video component.  Furthermore, the media package would include the content and version charts, which would be part of the metadata.  While Broberg et al. does not use the term “default”, the default playback mode would be determined based on the pre-defined set of rules and/or the version charts 24, 26 that may be stored within a relational or hierarchical database. For example, the root node of the hierarchical database would be the default playback mode. Therefore, when the claim is given its broadest reasonable interpretation Broberg et al. meets the claimed limitations.  

(4) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 30, 2022


Conferees:
/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.